t c memo united_states tax_court ronald n and karen m gross petitioners v commissioner of internal revenue respondent docket no filed date mark a pridgeon for petitioners blaine c holiday for respondent memorandum findings_of_fact and opinion marvel judge respondent determined deficiencies in petitioners' federal income taxes for taxable years and of dollar_figure and dollar_figure respectively the sole issue for decision’ is whether petitioners may exclude from gross_income ‘the only other issues are computational - - under sec_104 a three sets of payments received during the years at issue pursuant to a settlement agreement findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioners are married and resided in brooklyn park minnesota at the time the petition was filed references to petitioner are to ronald n gross petitioner’s employment at okabena co petitioner is a certified_public_accountant in date petitioner accepted a position as staff accountant at okabena co okabena in petitioner was promoted to vice president of administration and in petitioner was promoted to executive vice president of administration at no time during petitioner’s employment did okabena have more than employees on date a female employee at okabena made a sexual harassment claim against petitioner to the president of okabena bruce lueck that same day mr lueck informed petitioner of the allegations and upon advice of counsel okabena began an investigation on april and okabena’s outside legal counsel interviewed each female employee of okabena regarding all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar these allegations petitioner was instructed not to discuss the investigation with anyone and to continue normal business operations at the conclusion of its investigation okabena determined that sufficient evidence existed to conclude that petitioner had conducted himself improperly that he no longer could manage the employees effectively and that he was subject_to termination on the morning of date petitioner retained the legal services of james roth to represent petitioner in connection with the investigation of the alleged sexual harassment at a conference that morning petitioner and mr roth discussed the allegations against petitioner and a possible resolution of them after this meeting petitioner submitted a handwritten letter of resignation to mr lueck over the weekend of april and petitioner worked at okabena to review tax files and clean up his desk on date petitioner and mr lueck discussed petitioner’s situation in petitioner’s office at okabena during the discussion mr lueck informed petitioner that petitioner’s resignation was unnecessary and that he should reconsider it on date petitioner met with mr lueck and withdrew his resignation at the same time petitioner requested an employment contract with okabena and submitted a proposed handwritten employment contract for consideration at this q4e- meeting mr lueck asked petitioner to leave the okabena offices and not to return until further notice petitioner departed and never returned to okabena the negotiations from april to date petitioner mr roth okabena officials and okabena’s attorneys engaged in negotiations to resolve the matter and to formulate a severance package for petitioner several meetings were held regarding the terms and conditions of petitioner’s termination from okabena the negotiations between okabena and petitioner were adversarial at the first meeting on or about date petitioner and mr roth met with mr lueck robert dayton chairman of the board_of okabena and okabena’s outside counsel okabena presented petitioner with the option either of being terminated or of submitting a voluntary resignation and accepting months of severance_pay petitioner rejected the offer and made a counteroffer proposing among other things that a portion of any funds paid be allocated to personal injuries in order to enable him to exclude such proceeds under sec_104 okabena asked petitioner to turn over his keys and not to return to okabena’s offices additional negotiating sessions and conferences regarding the proposed settlement were held on april and on date mr lueck sent petitioner a termination - - letter confirming that okabena had terminated petitioner’s employment effective date throughout the negotiations petitioner threatened litigation against okabena and specifically mentioned a potential claim for age discrimination referring to a pattern of alleged age discrimination at okabena during these meetings petitioner also mentioned claims of wrongful termination and defamation of character petitioner never filed a complaint against okabena in any court the settlement agreement on date okabena’s counsel sent petitioner a draft settlement proposal after extended negotiations over the terms of the proposed settlement agreement a final settlement agreement settlement agreement and two releases were signed on june and pursuant to the settlement agreement both petitioner and okabena agreed to release all claims that either party had or might have against the other the settlement agreement acknowledged the following facts among others whereas gross has alleged that certain matters relating to his employment with okabena and his separation from okabena give rise to legal claims against okabena for age discrimination and whereas gross claims that he is entitled to receive damages from okabena for loss of future income and for personal injuries and to be reimbursed by okabena for his attorneys’ fees and costs and whereas okabena expressly denies that it may be liable to gross on any basis or that it has engaged in any improper or unlawful conduct or wrongdoing against him the settlement agreement required okabena to make several distinct categories of payments to or on behalf of petitioner three of those categories severance payments lump-sum payments and liquidation payments are at issue here severance payments under paragraph a of the settlement agreement okabena agreed to make monthly payments of dollar_figure less all applicable withholding beginning on date and concluding on date severance payments petitioners included these severance payments in gross_income and paid the applicable federal income taxes on these amounts in and the severance payments form the basis of petitioners’ claim that they overpaid their federal income taxes in and and are entitled to a refund the lump-sum payments under paragraph b of the settlement agreement okabena agreed to make two lump-sum payments to petitioner---one of dollar_figure shortly after the settlement agreement was executed and sokabena satisfied all its obligations under the settlement agreement - a second payment of dollar_figure on date lump-sum payments petitioner excluded the lump-sum payments from gross_income as damages received on account of personal injuries the liquidation payment under paragraph a of the settlement agreement okabena agreed to pay petitioner dollar_figure for his interests in several okabena investment entities liquidation payment okabena made the required_payment in petitioner excluded the liguidation payment from gross_income as damages received on account of personal injuries the tax clause the settlement agreement also contained the following provision with respect to the tax treatment of the payments made to petitioner pursuant to the settlement agreement payment of taxes the parties expressly acknowledge that the payments to be made to gross under subparagraph b of this agreement the lump-sum payments are intended solely as compensation_for claimed damages on account of alleged personal injuries arising from an occurrence within the meaning of sec_104 of the internal_revenue_code the administrative regulations promulgated thereunder and applicable case law no part of the payments to be made to gross under subparagraph sec_3 or a the liguidation payment is allocable to punitive_damages compensation_for other claimed damages or interest thereon the company makes no representation or warranty to gross or his attorneys regarding the tax treatment or consequences of any payment made to gross under this agreement by the internal_revenue_service or any other tax authority gross will be solely responsible for the payment of any and all taxes of whatever kind that may be due or payable from him in connection with any payment made to him under this agreement gross agrees to indemnify and hold harmless the company from any and all liens actions or claims on the part of the internal_revenue_service or any other tax authority in connection with any payment made to gross under subparagraph sec_3 or a of this agreement this indemnity and hold harmless agreement will apply as to the full amount of any such liens actions or claims and as to the amount of any expenses_incurred in connection therewith the release the release signed by petitioner defined the universe of claims released by petitioner in the settlement agreement as follows my claims means all of my existing rights to any relief of any kind from okabena or the investments whether or not i now know about those rights including but not limited to all claims that arise out of or that relate to my employment or the termination of my employment with okabena all claims that arise out of or that relate to the statements or actions of okabena or the investments all claims for any alleged unlawful_discrimination or any other alleged unlawful practices that arise out of or that relate to the statements or actions of okabena or the investments including but not limited to claims under the civil rights act of the age discrimination in employment act the americans with disabilities act the civil rights act of the national labor relations act the employee retirement income security act the minnesota human rights act the minnesota workers’ compensation act and any investments was defined as any present or past investment entities managed by okabena company and any person who acted on behalf of or on instructions from any present or past investment entities managed by okabena company federal or state wage and hour laws and claims that okabena or the investments engaged in conduct prohibited on any other basis under any federal state or local statute ordinance or regulation all claims for alleged unpaid compensation expenses and employee_benefits wrongful discharge breach of contract breach of implied contract breach of a covenant of good_faith and fair dealing breach of fiduciary duty promissory or equitable_estoppel defamation intentional or negligent infliction of emotional distress fraud negligent misrepresentation negligence assault and battery false imprisonment invasion of privacy interference with contractual or business relationships and any other wrongful employment practices all claims for accountings distributions payments and any other compensation from the investments except from okabena partnership v-8 and energy corporation e-2 and all claims for attorneys’ fees liquidated_damages punitive_damages costs and disbursements emphasis added the notice_of_deficiency in his statutory_notice_of_deficiency respondent recharacterized the lump-sum payments as ordinary_income taxable to petitioner when received in and and also determined that the liquidation payment was taxable to petitioner as proceeds from the sale_or_exchange of various capital assets i1 e petitioner’s interests in various okabena partnerships and investments -- - petitioners timely petitioned this court for redetermination of the deficiencies set forth in respondent’s notice in their petition petitioners contested respondent’s determinations and further alleged that respondent erred in failing to determine that petitioners were entitled to a refund of overpayments of income taxes for and resulting from petitioners’ reporting of the severance payments as gross_income opinion gross_income means all income from whatever source derived unless excluded by law see sec_61 sec_1_61-1 income_tax regs exclusions from income are construed narrowly and taxpayers must bring themselves within the clear scope of the exclusion see 515_us_323 504_us_229 151_f3d_855 8th cir 111_tc_339 ndollar_figure citing 89_tc_49 supplementing 88_tc_28 petitioner bears the burden_of_proof with respect to whether he is entitled to an exclusion see rule a 290_us_111 sec_104 excludes from gross_income the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness the term ‘damages received whether by suit or agreement ’ means an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs in order to exclude payments under sec_104 a petitioner must show the underlying cause of action giving rise to the recovery is based upon tort or tort type rights and the damages were received on account of personal injuries or sickness see commissioner v schleier supra pincite mayberry v united_states supra pincite 105_tc_396 affd 121_f3d_393 8th cir the tax consequences of payments made pursuant toa settlement agreement depend on the nature of the claims that were the actual basis for settlement not on the validity of those claims see bagley v commissioner supra pincite 87_tc_1294 affd 848_f2d_81 6th cir 87_tc_236 affd 835_f2d_67 3d cir 58_tc_32 the small_business job protection act of publaw_104_ sec a 110_stat_1755 amended sec_104 a to narrow the exclusion for personal injury damages received after date in tax years ending after that date under the amendment personal_injury_or_sickness must be physical the amendment however does not apply to the years before us in this case and therefore has no bearing on our decision burditt v commissioner tcmemo_1999_117 the proper inquiry is in lieu of what were damages awarded see bagley v commissioner supra pincite determination of the nature of the claim is factual and is made by examining the relevant facts and circumstances see id burditt v commissioner supra i were the underlying causes of action giving rise to the payments based upon tort or tort type rights the first prong of the schleier test requires a taxpayer to prove the existence of a claim based upon tort or tort type rights see commissioner v schleier supra pincite we must decide therefore whether petitioner’s alleged claims were tort or tort type claims and whether the claims were bona_fide but not necessarily valid or sustainable see 180_f3d_859 7th cir 35_f3d_93 2d cir state law controls whether the nature of the claim is a tort or tort type right and federal_law controls federal tax consequences pertaining to such interests and rights see 327_us_280 threlkeld v commissioner supra pincite6 barnes v commissioner tcmemo_1997_25 petitioner asserts that two primary legal claims were the basis for his settlement with okabena----defamation and age discrimination a defamation the state of minnesota recognizes a cause of action based on the tort of defamation see lake v wal-mart stores inc n w 2d minn ferrell v cross n w 2d minn bolton v department of human servs n w 2d minn general or compensatory_damages received by way of settlement for injury to personal reputation and health caused by defamatory statements are exempt from taxation see seay v commissioner supra pincite 6_bta_1023 under well-settled minnesota law in order to establish a prima facie case of defamation the plaintiff must show a statement was communicated to someone other than the plaintiff the statement was false and the statement tended to harm the plaintiff’s reputation and to lower the plaintiff in the estimation of the community see lewis v equitable life assurance socy of the u s n w 2d minn stuempges v parke davis co n w 2d minn slanders affecting the plaintiff in his business trade profession office or calling are slanders per se and thus actionable without any proof of actual damages stuempges v parke davis co supra pincite the record in this case establishes that petitioner made a bona_fide claim of defamation against okabena petitioner testified that immediately following the allegation of sexual harassment okabena commenced an investigation into the matter and each female employee at okabena was interviewed by its outside counsel petitioner testified that when the female employees returned to the office they were totally pale and really shook up at that point petitioner felt his rights were violated petitioner immediately hired legal counsel and resigned the next day because he felt he no longer could manage the employees at okabena effectively as a result of the damage to his reputation the investigation including the interviews of employees petitioner supervised affected petitioner’s personal and professional reputation adversely and his relationships with employees quickly deteriorated although petitioner could not point to a specific defamatory comment petitioner’s belief that he had been defamed was made in good_faith and was not frivolous in addition because settlement negotiations began promptly after the harassment claim was made and the investigation was conducted petitioner and his counsel had no opportunity to discover precisely what had been said and to whom if litigation had been filed that opportunity would have been available to petitioner and his counsel the important fact here however is that petitioner asserted a nonfrivolous claim for defamation in good_faith and that claim -- - was taken into account by both okabena and petitioner in negotiating their settlement agreement we find that petitioner had asserted a bona_fide claim for defamation at the time the settlement agreement was executed therefore the first element of schleier is met b age discrimination petitioner asserts that his age discrimination claim was grounded upon the minnesota human rights act minn stat ann sec_363 01-dollar_figure west supp and not the age discrimination in employment act of adea publaw_90_202 81_stat_602 currently codified pincite u s c secs due to jurisdictional limitations of the adea ’ ‘petitioner argued in the alternative that the first element of a defamation claim ie that a statement was communicated to someone other than the plaintiff may be met through the doctrine_of self-publication lewis v equitable life assurance socy of the u s n w 2d minn generally there is no publication where a statement is communicated directly to the plaintiff who then communicates it to a third person minnesota law however recognizes the doctrine_of compelled self-publication and acknowledges that the publication requirement of a defamation action may be satisfied where the plaintiff was compelled to publish a defamatory statement to a third person if it was foreseeable to the defendant that the plaintiff would be so compelled id pincite in light of our holding however we need not address the merits of petitioner’s alternative argument ‘the age discrimination in employment act of adea publaw_90_202 81_stat_602 currently codified pincite u s c secs prohibits claims against employers with fewer than employees in contrast age discrimination actions under the minnesota human rights act may be brought against employers with one or more employees see minn stat continued -- - petitioner asserts that the minnesota human rights act is a broad statute that provides for tort or tort type remedies including compensatory_damages punitive_damages and damages for mental anguish and suffering the u s supreme court has held that amounts received by a taxpayer in settlement of an age discrimination claim under the adea are not excludable from gross_income under sec_104 a because the adea provides no compensation_for any of the other traditional harms associated with personal injury commissioner v schleier u s pincite see also 504_us_229 backpay awards in settlement of claims brought under title vii of civil rights act of publaw_88_ 78_stat_253 as amended u s c secs 2000e through 2000e-17 are not damages received on account of personal injuries within meaning of sec_104 and must be included in income because act does not provide remedies for personal injuries but cf bent v commissioner t c pincite gross_income does not include damages received under u s c sec claim based on violation of first amendment rights to free speech in schleier the supreme court concluded that monetary remedies under the adea are either of an economic character or liguidated damages which serve no compensatory function continued ann sec_363 subd west supp okabena did not employ more than at any time relevant to this proceeding commissioner v schleier supra pincite thus a recovery under the adea is not one based upon tort or tort type rights id in schleier the court emphasized that one of the hallmarks of traditional tort liability is the availability of a broad range of damages to compensate the plaintiff ‘fairly for injuries caused by the violation of his legal rights ’ id pincite see also mayberry v united_states f 3d pincite the proper focus is the remedial scheme in the statute providing the cause of action and the nature of the relief available under the scheme in contrast an age discrimination claim pursued under the minnesota human rights act appears to be based upon tort or tort type rights commissioner v schleier supra pincite the minnesota human rights act specifically provides for damages other than those of a purely economic nature for example in all cases where there is a finding of unfair discrimination as defined in minn stat ann sec_363 subd the person against whom the complaint has been filed or issued shall pay a civil penalty to the state and compensatory_damages to the aggrieved party in an amount up to three times the actual damages sustained see minn stat ann sec_363 subd west the provisions of the minnesota human rights act are liberally construed to accomplish its purposes continental can co v state n w 2d minn citing city of minneapolis v richardson n w 2d minn -- - supp damages for mental anguish or suffering reasonable attorney’s fees and punitive_damages also may be awarded to the aggrieved party see id ’ thus we conclude that the minnesota human rights act compensates an aggrieved party for the other traditional harms associated with personal injury commissioner v schleier supra pincite under the minnesota human rights act it is an unfair employment practice for an employer to discharge an employee because of age see minn stat ann sec_363 subd b in order to prove a prima facie case of age discrimination under minnesota law a plaintiff must show he was a member of a protected class ’ he was qualified for the position he held despite his gualifications his position was terminated and a younger person was assigned to do his work see ward v in an employment case involving discrimination the statute also provides for the hiring reinstatement or upgrading of an aggrieved party who has suffered discrimination with or without back pay admission or restoration to membership in a labor_organization or admission to or participation in an apprenticeship training program on-the-job training program or other retraining program or any other relief the administrative law judge deems just and equitable minn stat ann sec_363 subd a west supp minn stat ann sec_363 subd west supp protects individuals over the age of majority except for minn stat ann sec_363 subd west supp which protects individuals over the age of years employee dev corp n w 2d minn ct app minnesota law permits plaintiffs to use circumstantial evidence to prove discriminatory intent see feges v perkins restaurants inc n w 2d minn the record confirms that petitioner had a nonfrivolous claim of age discrimination under the minnesota human rights act which he asserted in good_faith by reason of his age petitioner was a member of a protected class under the minnesota human rights act when okabena terminated his employment see minn stat ann sec_363 subd petitioner was qualified for his position indeed petitioner was employed at okabena for years and received at least two promotions during that period petitioner was terminated from okabena and replaced with a younger worker petitioner also testified that during the negotiations he specifically mentioned a potential claim for age discrimination and pointed to a specific pattern of discrimination against okabena employees we find therefore that petitioner also had asserted a bona_fide claim of age discrimination at the time the settlement agreement was executed at the time he was terminated petitioner was approximately years old mr dayton testified that petitioner was replaced by a younger person - - il were the payments received on account of personal injuries or sickness the second prong of the schleier test requires a taxpayer to show that the payments were received on account of personal injuries or sickness see sec_104 commissioner v schleier u s pincite in order to satisfy schleier a causal connection must be established between the tort the personal injury resulting and the amount received in settlement see 519_us_79 commissioner v schleier supra pincite ekach element of the tort settlement must be examined to determine whether there is a direct causal link between that element and the personal_injury_or_sickness see commissioner v schleier supra pincite a severance payments petitioners assert that they erroneously included the severance payments in their gross_income and that as a result they have overpaid their federal income taxes for and and are entitled to a refund we disagree generally severance_pay like the pay it replaces is includable in income see sec_61 154_f3d_539 5th cir affg tcmemo_1997_343 keel v commissioner tcmemo_1997_278 sec_1_61-2 income_tax regs where as here the settlement agreement lacks express language stating that the payment was or was not made on account of personal injury the most important factor in - determining whether the payments are excluded from income is the intent of the payor see 349_f2d_610 10th cir affg tcmemo_1964_33 bagley v commissioner t c pincite bent v commissioner t c pincite laber v commissioner tcmemo_1997_559 petitioner has not presented any credible_evidence to prove that okabena’s intent was other than to provide him with severance_pay under the settlement agreement to the contrary the evidence establishes that okabena intended the payments to be exactly what they purported to be--severance payments the severance payments were made over a period of months in amounts equal to petitioner’s salary before he was terminated okabena continued to process and withhold federal taxes on the severance payments as it did with other employees’ salaries the fact that the severance payments were treated as wages and taxes were withheld provides compelling evidence that the payments were not intended to be compensation_for personal injuries see mayberry v united_states f 3d pincite petitioners contend that under 716_f2d_693 9th cir revg 79_tc_398 and 87_tc_1294 when payments are based on amounts of income lost due to tortious conduct the amounts received by the tort plaintiff or prospective tort plaintiff are exempt from taxation pursuant to sec_104 -- - in this case we are not presented with the problem of determining the correct_tax treatment of a lump-sum payment which may or may not have encompassed lost income as the courts faced in roemer and threlkeld here the parties to the settlement agreement carefully drafted the settlement agreement so as to separate the severance payments from other types of payments including lump-sum payments that in fact were made to compensate petitioner for his alleged personal injuries under the circumstances of this case the failure of the settlement agreement to provide that the severance payments were intended to compensate petitioner for personal injuries is compelling evidence that the severance payments were not made for that purpose the settlement agreement contains a specific provision acknowledging that the lump-sum payments made to petitioner were intended solely as compensation_for claimed damages on account of personal injuries arising from the occurrence within the meaning of sec_104 no such provision was included with respect to the severance payments the settlement agreement also indicated that the severance payments were subject_to_withholding taxes on this record we can find no causal link between the severance payments and petitioner’s alleged tort claims there is no evidence that the severance payments were made in settlement of petitioner’s alleged claims for defamation and age - - discrimination or that the severance payments were made on account of personal_injury_or_sickness see sec_104 commissioner v schleier u s pincite 290_f2d_283 2d cir despite taxpayer’s belief that company paid him to avoid litigation payments were in nature of severance payments and were not excludable from income under sec_104 affg tcmemo_1960_21 we conclude that the severance payments were not made to petitioner on account of personal injuries and no personal injury affected the amount of the severance payments received sec_104 commissioner v schleier supra pincite the severance payments properly were included in petitioners’ and gross_income and petitioners properly paid federal income taxes on the severance payments petitioners are not entitled to their claimed refund b lump--sum payments paragraph of the settlement agreement specifically stated that the lump-sum payments were intended solely as compensation_for claimed damages on account of alleged personal injuries arising from an occurrence within the meaning of sec_104 where as here there is an express allocation contained in the agreement between the parties it generally will be respected if the settlement agreement was negotiated by parties with adversarial interest at arm's length and in good -- - faith see bagley v commissioner t c pincite 102_tc_116 affd on this issue 70_f3d_34 5th cir burditt v commissioner tcmemo_1999_117 however an express allocation is not necessarily determinative if other facts indicate that the payment was intended by the parties to be for a different purpose see bagley v commissioner supra pincite we are satisfied that okabena intended the lump-sum payments to compensate petitioner for his personal injury claims okabena recognized that petitioner had bona_fide claims for defamation and age discrimination at the time of the settlement agreement and agreed to make the lump-sum payments on account of petitioner’s personal injuries when mr dayton was asked at trial whether petitioner’s personal injuries were of concern to okabena at the time the settlement was made mr dayton responded to a certain degree yes when mr dayton was asked and why was that concern to the company he responded well i think we were concerned about ron’s well-being at that point he has -- was a long-time employee of okabena but the overriding factor was that we were just trying to agree -- to reach an agreeable settlement between both parties before finalizing the settlement agreement okabena evaluated petitioner’s defamation and discrimination claims and certainly was aware of petitioner’s allegations that his reputation and his - - professional career had been damaged severely by okabena’s actions we find that okabena made the lump-sum payments in lieu of petitioner’s prosecution of his tort claims id see also sec_1_104-1 income_tax regs we hold therefore that the lump- sum payments are excludable from petitioner’s income under sec_104 c liquidation payment paragraph a of the settlement agreement clearly and expressly states the purpose for making the liguidation payment to petitioner okabena will pay gross dollar_figure as the value of his interests in the partnerships and other investments except okabena partnership v-8 and energy corporation e-2 the carefully structured_settlement agreement does not designate the liquidation payment as compensation_for alleged personal injuries the liquidation payment was not made to petitioner on account of personal_injury_or_sickness rather petitioner received the liguidation payment because he terminated his employment with okabena and liquidated his interests in okabena investment entities the liguidation of petitioner’s interests in the investment entities was prompted by the desire of petitioner and okabena to sever most of petitioner’s ties with - - okabena ’ the liguidation payment was not in lieu of litigation of petitioner’s alleged defamation or age discrimination claim we conclude therefore that petitioner is not entitled to exclude the liguidation payment from his income under sec_104 because the liquidation payment was not received on account of personal injuries or sickness commissioner v schleier u s pincite the payment received by petitioner comprised the proceeds from the sale of capital assets and must be included in income as such in the year it was received tit conclusion we have carefully considered all remaining arguments made by the parties for contrary holdings and to the extent not discussed conclude they are irrelevant or without merit to reflect the foregoing decision will be entered under rule ‘2petitioner retained his interests in two of the okabena investment entities under certain supplemental agreements that were modified as part of the settlement
